DETAILED ACTION
This Office action is regarding Applicant's claims filed 31 August 2021 to a prior Office action.  Claims 1-14 are pending.  
This Office Action is an Allowance after a Non-Final Rejection.  
Allowable Subject Matter
Claims 1-14 are allowed, as presented on 31 August 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 9, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 9 of:
“an object storage configured to store a plurality of objects, at least one of the objects comprising a plurality of namespace entries associated with a file, at least one of the plurality of namespace entries comprising a creation version and a deletion version; and one or more computing devices configured to operate a merged index,
create, responsive to a deletion of a particular file captured in a particular snapshot of a data storage, a new namespace entry associated with the deleted file, the new namespace entry comprising a deletion version that corresponds to the particular snapshot”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/9/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161